                                                                                FILED US J)i;;:frid C,:,ur'i'··UT
                      UNITED STATES DISTRICT COURT                               MnR 02 ,21 PM02:~=J:B
                        FOR Tl-IE DISTRICT OF UTAI-1


 S.R., a minor child by his Next Friend,            Case: 2:20-cv-00911
 Lonnie Washburn                                    Judge: Tena Campbell
                                                 Magistrate: Daphne A Oberg
 V.

                                                     MEMORANDUM FOR MOTION
 Utah Community Action, et al                        TO APPOINT NEXT FRIEND




 S.R. is an unrepresented minor in the above styled case. He lives with with his Foster


 Dad, Lonnie Washburn, who is petitioning the Court to be appointed Next Friend.



• Mr. Washburn is a duly licensed foster parent by the state of Utah. (SEE EXHIBIT 1)


• S.R. just turned five years old and has lived with Mr. Washburn nearly half of his life.


• Mr. Washbmn is the only father figure S.R. Has ever known.


• S.R. calls   Mr. Washburn   'Daddy'.


• Mr. Washburn is in the process of adopting S. R.




                                               1
                                         MEMOp.__of_~
S.R. has never had a recognized father, legally or otherwise, and his mother's rights


were terminated by a court. S.R. currently has no representation in this case.



   F.R. C.P. Rule 17 (c) 2 A minor or an incompetent person who does not have a


   duly appointed representative may sue by a next friend or by a guardian ad


   litem. The court must appoint a guardian ad litem-or issue another appropriate


   order-to protect a minor or incompetent person who is unrepresented in an


   action.


Recognizing the importance of minors access to t he courts, Rule 17 provides for the


appointment of a Next Friend Next Friend for an unrepresented minor. Historically, the


U.S. Supreme Court has used a "significant connection" test to determine eligibility as


Next Friend. The Supreme Court in Whit111ore v. Arkansas required a next friend to


have (1) an adequate explanation of why the real party in interest cannot file the


petition himself; and (2) the third party "must be truly dedicated to the best interests of


the person."                                   2     5
                                     MEMOp._of_
 Requirement I is clearly satisfied by by the fact S.R. Is a minor under the age of 14.


 Requirement 2 is also satisfied. The Petitioner isn't an absent foster parent warehousing


 S.R. until someone else comes along. The Petitioner has bonded with S.R. He has


 raised him half of his life. He has signed an Intent to Adopt, and is currently in


 following through with that process. Given the limited circumstances foster children


 have to make connections, the one between the Peritioner and S.R. Is truly significant.


Requirement 1 is clearly satisfied by by the fact S.R. is a minor under the age of 14.


Requirement 2 is also satisfied. The Petitioner isn't an absent foster parent warehousing


S.R. until someone else comes along. The Petitioner has bonded with S.R. He has raised


him half of his life. He has signed an Intent to Adopt, and is currently following through


with that process. Given the limited circumstances foster children have to make


connections, the one between the Peritioner and S.R. ls truly significant.


The First Circuit Court of Appeals recognized the difficulties foster children have forming


                                      MEMO p. _ 3
                                                _ of_S_
In Carcieri, the Federal Court dismissed the case on narrow, technical grounds, finding


that the proposed Next Friends lack standing to bring suit on behalf of the plaintiffs.


The court held next friends must have "substantial relationship" to the minor they


serve, giving an extremely narrow interpretation to existing case law and severely


limiting foster youth's ability to bring suit. Plaintiffs filed an appeal in August 2009.


NCYL, Along with other children's legal organizations, filed an amicus brief in


August 2009 in support of plaintiffs appeal. On June 18, 20 I0, the first circuit


reversed the district courts dismissal of the case. The appellate court remanded the


case and instructed the lower court to allow the Next Friends to represent the named


plaintiffs. The first circuit noted that law does not compel a guardian ad litem to act as


the next friend in lawsuits outside the proceedings for which the guardian is


appointed. It should be noted that of the three proposed Next Friend in Carcieri, one


was a foster parent Who had one plaintiff for a few months, one a school guidance


counselor, and the other a college professor with no relationship to any of the children.

                                              4     5
                                                  f _
                                     ME-·Mo p . _ o
Foster Children do not have the same opportunities traditionally privileged


children do to form connections, and that should be considered when evaluating


Next Friend eligibility. Even under less favorable circumastances, S.R. and Mr.


Washburn have bonded extremely well. The Petitioner has no interests that




                                 MEMOp._5_       5
